Title: To Thomas Jefferson from Archibald Stuart, 16 June 1820
From: Stuart, Archibald
To: Jefferson, Thomas


Dear Sir
Staunton
16th June 1820
The bearer Mr Hobson on his Way from Mississippi to Richmond called upon me with the inclosed letter from Govr Holmes—He is desirous of seeing Monticello before his Return to England—I have understood he came to this Country  in Company with Mr Lowndes who has recommended him to Govr Holmes with some other of his friends—I am with respect & regard your Obt SertArchd Stuart